Exhibit 10.1

 

EXECUTION VERSION

 

 

SECURITY AGREEMENT

 

dated as of

 

May 21, 2013

 

among

 

FREESCALE SEMICONDUCTOR, INC.,

as Issuer

 

FREESCALE SEMICONDUCTOR HOLDINGS V, INC,

 

FREESCALE SEMICONDUCTOR HOLDINGS IV, LTD.,

 

SIGMATEL, LLC

 

and

 

CITIBANK, N.A.,

as Notes Collateral Agent

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

 

 

 

Definitions

 

 

 

SECTION 1.01.

Indenture

2

SECTION 1.02.

Other Defined Terms

2

SECTION 1.03.

Notes Collateral Agent

6

 

 

 

ARTICLE II

 

Pledge of Securities

 

 

 

SECTION 2.01.

Pledge

6

SECTION 2.02.

Delivery of the Pledged Collateral

7

SECTION 2.03.

Representations, Warranties and Covenants

8

SECTION 2.04.

Certification of Limited Liability Company and Limited Partnership Interests

9

SECTION 2.05.

Registration in Nominee Name; Denominations

9

SECTION 2.06.

Voting Rights; Dividends and Interest

10

 

 

 

ARTICLE III

 

Security Interests in Personal Property

 

 

 

SECTION 3.01.

Security Interest

12

SECTION 3.02.

Representations and Warranties

14

SECTION 3.03.

Covenants

15

SECTION 3.04.

Other Actions

17

 

 

 

ARTICLE IV

 

Remedies

 

 

 

SECTION 4.01.

Remedies upon Default

18

SECTION 4.02.

Application of Proceeds

20

 

 

 

ARTICLE V

 

Indemnity, Subrogation and Subordination

 

 

 

SECTION 5.01.

Indemnity

21

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

SECTION 5.02.

Contribution and Subrogation

21

SECTION 5.03.

Subordination

22

 

 

 

ARTICLE VI

 

Miscellaneous

 

 

 

SECTION 6.01.

Notices

22

SECTION 6.02.

Waivers; Amendment

23

SECTION 6.03.

Notes Collateral Agent’s Fees and Expenses

23

SECTION 6.04.

Successors and Assigns

24

SECTION 6.05.

Survival of Agreement

24

SECTION 6.06.

Counterparts; Effectiveness; Several Agreement

24

SECTION 6.07.

Severability

25

SECTION 6.08.

Right of Set-Off

25

SECTION 6.09.

Governing Law; Jurisdiction; Consent to Service of Process

25

SECTION 6.10.

WAIVER OF JURY TRIAL

26

SECTION 6.11.

Headings

26

SECTION 6.12.

Security Interest Absolute

27

SECTION 6.13.

Termination or Release

27

SECTION 6.14.

Additional Restricted Subsidiaries

28

SECTION 6.15.

Notes Collateral Agent Appointed Attorney-in-Fact

29

SECTION 6.16.

General Authority of the Notes Collateral Agent

29

 

 

 

Schedules

 

 

 

 

 

SCHEDULE I

Pledged Equity; Pledged Debt

 

SCHEDULE II

Commercial Tort Claims

 

 

 

 

Exhibits

 

 

 

 

 

EXHIBIT I

Form of Security Agreement Supplement

 

EXHIBIT II

Form of Perfection Certificate

 

EXHIBIT III

Form of Intellectual Property Security Agreement

 

 

ii

--------------------------------------------------------------------------------


 

NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE EXERCISE OF ANY RIGHT OR
REMEDY BY THE NOTES COLLATERAL AGENT WITH RESPECT TO THE LIENS, SECURITY
INTERESTS AND RIGHTS GRANTED PURSUANT TO THIS AGREEMENT OR ANY OTHER COLLATERAL
DOCUMENT RELATING TO THE NOTES SHALL BE AS SET FORTH IN, AND SUBJECT TO THE
TERMS AND CONDITIONS OF (AND THE EXERCISE OF ANY RIGHT OR REMEDY BY THE NOTES
COLLATERAL AGENT HEREUNDER OR THEREUNDER SHALL BE SUBJECT TO THE TERMS AND
CONDITIONS OF), THE FIRST LIEN INTERCREDITOR AGREEMENT, DATED AS OF FEBRUARY 19,
2010 (AS AMENDED, AMENDED AND RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM
TIME TO TIME, THE “INTERCREDITOR AGREEMENT”), AMONG CITIBANK, N.A., AS DIRECTING
AGENT; CITIBANK, N.A., AS THE SENIOR CREDIT AGREEMENT COLLATERAL AGENT;
CITIBANK, N.A., AS THE SENIOR CREDIT AGREEMENT INCREMENTAL COLLATERAL AGENT;
CITIBANK, N.A., AS THE INITIAL ADDITIONAL FIRST LIEN REPRESENTATIVE; AND EACH
ADDITIONAL AUTHORIZED REPRESENTATIVE FROM TIME TO TIME PARTY THERETO (IN EACH
CASE, AS DEFINED IN THE INTERCREDITOR AGREEMENT), AS CONSENTED TO BY  THE
GRANTORS HEREUNDER FROM TIME TO TIME. WITH THE EXCEPTION OF SECTIONS 2.01 AND
3.01 HEREOF, IN THE EVENT OF ANY CONFLICT BETWEEN THIS AGREEMENT OR ANY OTHER
COLLATERAL DOCUMENT RELATING TO THE NOTES AND THE INTERCREDITOR AGREEMENT, THE
INTERCREDITOR AGREEMENT SHALL CONTROL.

 

SECURITY AGREEMENT, dated as of May 21, 2013, among FREESCALE
SEMICONDUCTOR, INC., a Delaware corporation (the “Issuer”), FREESCALE
SEMICONDUCTOR HOLDINGS V, INC., a Delaware corporation (“Holdings V”), FREESCALE
SEMICONDUCTOR HOLDINGS IV, LTD., a Bermuda exempted limited liability company
(“Holdings IV”), SIGMATEL, LLC, a Delaware limited liability company
(“SigmaTel”), the Subsidiaries of FREESCALE SEMICONDUCTOR HOLDINGS III, LTD.
(“Holdings III”) from time to time party hereto and CITIBANK, N.A., as
collateral agent for the Secured Parties (as defined below) (in such capacity,
the “Notes Collateral Agent”).

 

Reference is made to the Indenture dated as of May 21, 2013 (as amended,
supplemented or otherwise modified from time to time, the “Indenture”), among
the Issuer, Holdings V, Holdings IV, Holdings III, Freescale Semiconductor
Holdings II, Ltd., Freescale Semiconductor Holdings I, Ltd., SigmaTel and The
Bank of New York Mellon Trust Company, N.A., as trustee (the “Trustee”),
pursuant to which the Issuer has issued $500,000,000 aggregate principal amount
of 5.000% Senior Secured Notes due 2021 (the “Notes”) to the holders thereof
(the “Holders”).  The obligations of the initial

 

--------------------------------------------------------------------------------


 

Holders to purchase the Notes are conditioned upon, among other things, the
execution and delivery of this Agreement.  Each of the Issuer, Holdings V,
Holdings IV and SigmaTel will derive substantial benefits from the execution,
delivery and performance of the obligations under the Indenture and the
Collateral Documents relating to the Notes and each is, therefore, willing to
enter into this Agreement.  Accordingly, the parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01.  Indenture.  (a)  Capitalized terms used in this Agreement and not
otherwise defined herein have the meanings specified in the Indenture.  All
terms defined in the New York UCC (as defined herein) and not defined in this
Agreement have the meanings specified therein; the term “instrument” shall have
the meaning specified in Article 9 of the New York UCC.

 

(b)  The rules of construction specified in Section 1.03 of the Indenture also
apply to this Agreement.

 

SECTION 1.02.  Other Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:

 

“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

 

“Accounts” has the meaning specified in Article 9 of the New York UCC.

 

“Administrative Agent” has the meaning assigned to such term in the Senior
Credit Agreement.

 

“Agreement” means this Security Agreement.

 

“Article 9 Collateral” has the meaning assigned to such term in Section 3.01(a).

 

“Claiming Party” has the meaning assigned to such term in Section 5.02.

 

“Collateral” means the Article 9 Collateral and the Pledged Collateral.

 

“Collateral Documents” means collectively, the Senior Credit Agreement
Collateral Documents, the Additional First Lien Debt Collateral Documents and
the Intercreditor Agreement.

 

“Contributing Party” has the meaning assigned to such term in Section 5.02.

 

2

--------------------------------------------------------------------------------


 

“Equity Interest” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

 

“Foreign Acquisition Co.” means a direct Subsidiary of Holdings III or Holdings
IV formed after the Issue Date as a holding company for the Transferred Foreign
Subsidiaries and other Foreign Subsidiaries of Holdings III that are not
Subsidiaries of Holdings V and (i) that provides a Guarantee and (ii) all of
whose stock shall be pledged by Holdings III or Holdings IV, as applicable, to
secure the Obligations under the Indenture and the Notes, which Foreign
Acquisition Co. shall be organized under the laws of Hungary, Luxembourg, The
Netherlands, Iceland, Bermuda, Barbados, Mauritius, the British Virgin Islands,
Malta, Cyprus or such other jurisdiction requested by Holdings III and
reasonably acceptable to the Administrative Agent.

 

“Foreign Pledge Agreement” means any share pledge agreement that is not governed
by the Laws of the United States, any state thereof or the District of Columbia.

 

“Foreign Reorganization” means the transfer of any Foreign Subsidiary of the
Issuer or any transfer of any assets or property of any Foreign Subsidiary of
the Issuer to Foreign Acquisition Co. or any Subsidiary thereof; provided that
such transferred Foreign Subsidiary and any Person who holds such transferred
assets or property (in each case, a “Transferred Foreign Subsidiary”) shall
become a Guarantor of the Obligations and Foreign Acquisition Co., shall pledge
or cause to be pledged 100% of the Equity Interests of such Transferred Foreign
Subsidiary to secure the Obligations (in each case, as defined in the Senior
Credit Agreement).

 

“Foreign Subsidiary” means, with respect to any Person, any Restricted
Subsidiary of such Person that is not organized or existing under the laws of
the United States, any state thereof, the District of Columbia, or any territory
thereof and any Restricted Subsidiary of such Foreign Subsidiary.

 

“General Intangibles” has the meaning specified in Article 9 of the New York UCC
and includes corporate or other business records, indemnification claims,
contract rights (including rights under leases, whether entered into as lessor
or lessee, Swap Contracts and other agreements), goodwill, registrations,
franchises, tax refund claims and any letter of credit, guarantee, claim,
security interest or other security held by or granted to any Grantor, as the
case may be, to secure payment by an Account Debtor of any of the Accounts;
provided that General Intangibles shall not include any intellectual property
and related assets subject to the Intellectual Property Security Agreement (or
any intellectual property and related assets otherwise specifically excluded
from the definition of “Collateral” (as defined therein)).

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory

 

3

--------------------------------------------------------------------------------


 

body, court, administrative tribunal, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government.

 

“Grantor” means each of Holdings IV (other than for purposes of Article III),
Holdings V, the Issuer, SigmaTel and each other Restricted Subsidiary that is a
Material Domestic Subsidiary.

 

“Holders” has the meaning assigned to such term in the preamble.

 

“Indemnitee” means the Notes Collateral Agent, together with its Affiliates, and
the officers, directors, employees, agents and attorneys-in-fact of the Notes
Collateral Agent and Affiliates.

 

“Intellectual Property Security Agreement” means the Intellectual Property
Security Agreement, substantially in the form attached as Exhibit III.

 

“Intercreditor Agreement” has the meaning assigned to such term in the preamble.

 

“Material Domestic Subsidiary” means, at any date of determination, each of
Holdings III’s Domestic Subsidiaries other than Holdings V and the Issuer
(a) whose total assets at the last day of the most recent test period were equal
to or greater than 5% of at such date or (b) whose gross revenues for such test
period were equal to or greater than 5% of the consolidated gross revenues of
Holdings III and the Restricted Subsidiaries for such period, determined in
accordance with GAAP.

 

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

 

“Non-Loan Party” means any Subsidiary of Holdings III that is not a Loan Party.

 

“Notes” has the meaning assigned to such term in the preamble.

 

“Notes Documents” means the Indenture, the Notes and the Collateral Documents
relating to the Notes.

 

“Obligations” has the meaning assigned to such term in the Indenture.

 

“Other Parent Guarantors” means Freescale Semiconductor Holdings I, Ltd. and
Freescale Semiconductor Holdings II, Ltd.

 

“Perfection Certificate” means a certificate substantially in the form of
Exhibit II, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by the chief financial officer and the
chief legal officer of each of Holdings III, Holdings IV Holdings V, SigmaTel
and the Issuer.

 

4

--------------------------------------------------------------------------------


 

“Permitted Acquisition” has the meaning specified in Section 7.02(j) of the
Senior Credit Agreement.

 

“Permitted Intercompany Transfer” means any consolidation, merger, winding up,
sale, assignment, transfer, lease, conveyance or other disposal of all or
substantially all of the assets of any Other Parent Guarantor, Holdings III or
Holdings IV with, into or to any other Person that expressly assumes all the
obligations of such Other Parent Guarantor, Holdings III or Holdings IV, as
applicable, under this Agreement (such Person, a “Successor Person”); provided
(i) with respect to any Other Parent Guarantor, the Successor Person is any
Other Parent Guarantor, Holdings III, Holdings IV or Holdings V, (ii) with
respect to Holdings III, the Successor Person is Holdings IV or Holdings V and
(iii) with respect to Holdings IV, the Successor Person is Holdings III,
Holdings IV or Holdings V.

 

“Pledged Collateral” has the meaning assigned to such term in Section 2.01.

 

“Pledged Debt” has the meaning assigned to such term in Section 2.01.

 

“Pledged Equity” has the meaning assigned to such term in Section 2.01.

 

“Pledged Securities” means any promissory notes, stock certificates or other
securities now or hereafter included in the Pledged Collateral, including all
certificates, instruments or other documents representing or evidencing any
Pledged Collateral.

 

“Restricted Subsidiary” has the meaning assigned to such term in the Senior
Credit Agreement.

 

“Secured Obligations” means Obligations under the Additional First Lien Debt
Documents relating to the Notes.

 

“Secured Parties” means, collectively, the Notes Collateral Agent, the Holders
and the Trustee to the Indenture.

 

“Security Agreement Supplement” means an instrument in the form of Exhibit I
hereto.

 

“Security Interest” has the meaning assigned to such term in Section 3.01(a).

 

“Senior Credit Agreement” means that Credit Agreement dated as of December 1,
2006 (as amended, supplemented or otherwise modified from time to time), among
the Issuer, Holdings, IV, Holdings V, Holdings III, each lender from time to
time party thereto and the Administrative Agent.

 

“Swap Contracts” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,

 

5

--------------------------------------------------------------------------------


 

commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Unrestricted Subsidiary” has the meaning assigned to such term in the Senior
Credit Agreement.

 

SECTION 1.03.  Notes Collateral Agent.  Pursuant to Section 11.01(a) of the
Indenture, Citibank, N.A. hereby accepts the appointment by the Trustee and the
Holders as the Notes Collateral Agent.

 

ARTICLE II

 

Pledge of Securities

 

SECTION 2.01.  Pledge.  As security for the payment or performance, as the case
may be, in full of the Secured Obligations, including the Guarantees, each
Grantor hereby assigns and pledges to the Notes Collateral Agent, its successors
and assigns, for the benefit of the Secured Parties, and hereby grants to the
Notes Collateral Agent, its successors and assigns, for the benefit of the
Secured Parties, a security interest in, all of such Grantor’s right, title and
interest in, to and under (i) all Equity Interests held by it and listed on
Schedule I and any other Equity Interests obtained in the future by such Grantor
and the certificates representing all such Equity Interests (the “Pledged
Equity”); provided that the Pledged Equity shall not include (A) more than 65%
of the issued and outstanding voting Equity Interests of any Material Foreign
Subsidiary that is a direct or indirect Subsidiary of Holdings V, (B) Equity
Interests of any Foreign Subsidiary that is not a Material Foreign Subsidiary,
(C) Equity Interests of any Unrestricted Subsidiary, (D) Equity Interests of any
Subsidiary of a Foreign Subsidiary that is a direct or indirect Subsidiary of
Holdings V, (E) Equity Interests of any Foreign Subsidiary that are pledged
pursuant to a Foreign Pledge Agreement, (F) Equity Interests of any Subsidiary
acquired pursuant to a Permitted Acquisition financed with Indebtedness incurred
pursuant to Section 7.03(g) of the Senior Credit Agreement if such Equity
Interests serve as security for such Indebtedness or if the terms of such
Indebtedness prohibit the creation of any other lien on such Equity Interests,
(G) Equity Interests of any Person that is

 

6

--------------------------------------------------------------------------------


 

not an indirect, wholly owned Subsidiary of Holdings III, (H) (i)  if there are
outstanding Obligations under the Senior Credit Facilities, Equity Interests of
any Subsidiary with respect to which the Administrative Agent has confirmed in
writing to the Issuer its determination that the costs of providing a pledge of
its Equity Interests or perfection thereof is excessive in view of the benefits
to be obtained by the secured parties under the Senior Credit Agreement or
(ii) if there are no outstanding Obligations under the Senior Credit Facilities,
Equity Interests of any Subsidiary with respect to which the board of directors
or the senior management of the Issuer has confirmed in writing to the Trustee
and the Notes Collateral Agent its reasonable determination that the costs of
providing a pledge of its Equity Interests or perfection thereof is excessive in
view of the benefits to be obtained by the Secured Parties, and (I) pledges
prohibited by law or by agreements containing anti-assignment clauses not
overridden by applicable law; (ii) other than in the case of Holdings IV (A) the
debt securities owned by it and listed opposite the name of such Grantor on
Schedule I, (B) any debt securities obtained in the future by such Grantor and
(C) the promissory notes and any other instruments evidencing such debt
securities (the “Pledged Debt”); (iii) all other property that may be delivered
to and held by the Notes Collateral Agent; (iv) subject to Section 2.06, all
payments of principal or interest, dividends, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of, in exchange for or upon the conversion of, and all other Proceeds
received in respect of, the securities referred to in clauses (i) and
(ii) above; (v) subject to Section 2.06, all rights and privileges of such
Grantor with respect to the securities and other property referred to in clauses
(i), (ii), (iii) and (iv) above; and (vi) all Proceeds of any of the foregoing
(the items referred to in clauses (i) through (vi) above being collectively
referred to as the “Pledged Collateral”).

 

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Notes Collateral Agent, its successors and assigns, for the benefit of
the Secured Parties, forever, subject, however, to the terms, covenants and
conditions hereinafter set forth.

 

SECTION 2.02.  Delivery of the Pledged Collateral.  Subject to the terms of the
Intercreditor Agreement:

 

(a)  each Grantor agrees promptly to deliver or cause to be delivered to the
Notes Collateral Agent, for the benefit of the Secured Parties, any and all
Pledged Securities (other than any uncertificated securities, but only for so
long as such securities remain uncertificated) to the extent such Pledged
Securities are required to be delivered pursuant to the Intercreditor Agreement.

 

(b)  [reserved.]

 

(c)  upon delivery to the Notes Collateral Agent, (i) any Pledged Securities
shall be accompanied by stock powers duly executed in blank or other instruments
of transfer reasonably satisfactory to the Notes Collateral Agent and by such
other

 

7

--------------------------------------------------------------------------------


 

instruments and documents as the Notes Collateral Agent may reasonably request
and (ii) all other property comprising part of the Pledged Collateral shall be
accompanied by proper instruments of assignment duly executed by the applicable
Grantor and such other instruments or documents as the Notes Collateral Agent
may reasonably request.  Each delivery of Pledged Securities shall be
accompanied by a schedule describing the securities, which schedule shall be
attached hereto as Schedule I and made a part hereof; provided that failure to
attach any such schedule hereto shall not affect the validity of such pledge of
such Pledged Securities.  Each schedule so delivered shall supplement any prior
schedules so delivered.

 

SECTION 2.03.  Representations, Warranties and Covenants.  Holdings IV (with
respect to those representations, warranties and covenants regarding Pledged
Equity), Holdings V, SigmaTel and the Issuer jointly and severally represent,
warrant and covenant, as to themselves and the other Grantors, to and with the
Notes Collateral Agent, for the benefit of the Secured Parties, that:

 

(a)  Schedule I correctly sets forth the percentage of the issued and
outstanding units of each class of the Equity Interests of the issuer thereof
represented by the Pledged Equity and includes all Equity Interests, debt
securities and promissory notes required to be pledged hereunder in order to
satisfy the requirements set forth in the Indenture and the other Collateral
Documents relating to the Notes;

 

(b)  the Pledged Equity and Pledged Debt (solely with respect to Pledged Debt
issued by a Person other than Holdings III or a subsidiary of Holdings III, to
the best of Holdings V’s and the Issuer’s knowledge) have been duly and validly
authorized and issued by the issuers thereof and (i) in the case of Pledged
Equity, are fully paid and nonassessable and (ii) in the case of Pledged Debt
(solely with respect to Pledged Debt issued by a Person other than Holdings III
or a subsidiary of Holdings III, to the best of Holdings V’s and the Issuer’s
knowledge), are legal, valid and binding obligations of the issuers thereof;

 

(c)  except for the security interests granted hereunder, each of the Grantors
(i) is and, subject to any transfers made in compliance with the Senior Credit
Agreement and the Notes Documents, will continue to be the direct owner,
beneficially and of record, of the Pledged Securities indicated on Schedule I as
owned by such Grantors, (ii) holds the same free and clear of all Liens, other
than (A) Liens created by this Agreement and the other Collateral Documents
relating to the Notes and (B) Liens expressly permitted pursuant to Section 4.12
of the Indenture, (iii) will make no assignment, pledge, hypothecation or
transfer of, or create or permit to exist any security interest in or other Lien
on, the Pledged Collateral, other than (A) Liens created by this Agreement and
the other Notes Documents and (B) Liens expressly permitted pursuant to
Section 4.12 of the Indenture, and (iv) will defend its title or interest
thereto or therein against any and all Liens (other than the Liens permitted
pursuant to this Section 2.03(c)), however arising, of all Persons whomsoever;

 

8

--------------------------------------------------------------------------------


 

(d)  except for restrictions and limitations imposed by the Notes Documents, the
other First Lien Debt Documents or the Second Lien Facility Documents (as
defined in the Senior Credit Agreement) or securities laws generally and except
as described in the Perfection Certificate, the Pledged Collateral is and will
continue to be freely transferable and assignable, and none of the Pledged
Collateral is or will be subject to any option, right of first refusal,
shareholders agreement, charter or by-law provisions or contractual restriction
of any nature that might prohibit, impair, delay or otherwise affect in any
manner material and adverse to the Secured Parties the pledge of such Pledged
Collateral hereunder, the sale or disposition thereof pursuant hereto or the
exercise by the Notes Collateral Agent of rights and remedies hereunder;

 

(e)  each of the Grantors has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated;

 

(f)  no consent or approval of any Governmental Authority, any securities
exchange or any other Person was or is necessary to the validity of the pledge
effected hereby (other than such as have been obtained and are in full force and
effect);

 

(g)  by virtue of the execution and delivery by the Grantors of this Agreement,
when any Pledged Securities are delivered to and held by or on behalf of the
Notes Collateral Agent in accordance with this Agreement, the Notes Collateral
Agent will obtain a legal, valid and perfected lien upon and security interest
in such Pledged Securities as security for the payment and performance of the
Secured Obligations; and

 

(h)  the pledge effected hereby is effective to vest in the Notes Collateral
Agent, for the benefit of the Secured Parties, the rights of the Notes
Collateral Agent in the Pledged Collateral as set forth herein.

 

SECTION 2.04.  Certification of Limited Liability Company and Limited
Partnership Interests.  Subject to the terms of the Intercreditor Agreement,
each certificate representing an interest in any limited liability company or
limited partnership controlled by any Grantor and pledged under Section 2.01
shall be delivered to the Notes Collateral Agent.

 

SECTION 2.05.  Registration in Nominee Name; Denominations.  Subject to the
terms of the Intercreditor Agreement, if an Event of Default shall occur and be
continuing and the Notes Collateral Agent shall give the Issuer notice of its
intent to exercise such rights, (a) the Notes Collateral Agent, on behalf of the
Secured Parties, shall have the right (in its sole and absolute discretion) to
hold the Pledged Securities in its own name as pledgee, the name of its nominee
(as pledgee or as sub-agent) or the name of the applicable Grantor, endorsed or
assigned in blank or in favor of the Notes Collateral Agent, and each Grantor
will promptly give to the Notes Collateral Agent copies of any notices or other
communications received by it with respect to Pledged Securities registered in
the name of such Grantor and (b) the Notes Collateral Agent shall have the right
to exchange the certificates representing Pledged Securities for certificates

 

9

--------------------------------------------------------------------------------


 

of smaller or larger denominations for any purpose consistent with this
Agreement.

 

SECTION 2.06.  Voting Rights; Dividends and Interest.

 

(a)  Unless and until an Event of Default shall have occurred and be continuing
and the Notes Collateral Agent shall have notified the Issuer that the rights of
the Grantors under this Section 2.06 are being suspended:

 

(i)  Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof for any purpose consistent with the terms of this Agreement, the
Indenture and the other Notes Documents; provided that such rights and powers
shall not be exercised in any manner that could materially and adversely affect
the rights inuring to a holder of any Pledged Securities or the rights and
remedies of any of the Notes Collateral Agent or the other Secured Parties under
this Agreement, the Indenture or any other Notes Document or the ability of the
Secured Parties to exercise the same.

 

(ii)  The Notes Collateral Agent shall execute and deliver to each Grantor, or
cause to be executed and delivered to each Grantor, all such proxies, powers of
attorney and other instruments as each Grantor may reasonably request for the
purpose of enabling such Grantor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to subparagraph (i) above.

 

(iii)  Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Indenture, the other Notes Documents and applicable Laws; provided that any
noncash dividends, interest, principal or other distributions that would
constitute Pledged Equity or Pledged Debt, whether resulting from a subdivision,
combination or reclassification of the outstanding Equity Interests of the
issuer of any Pledged Securities or received in exchange for Pledged Securities
or any part thereof, or in redemption thereof, or as a result of any merger,
consolidation, acquisition or other exchange of assets to which such issuer may
be a party or otherwise, shall be and become part of the Pledged Collateral,
and, if received by any Grantor, shall not be commingled by such Grantor with
any of its other funds or property but shall be held separate and apart
therefrom, shall be held in trust for the benefit of the Notes Collateral Agent
and the Secured Parties and shall be forthwith delivered to the Notes Collateral
Agent in the same form as so received (with any necessary endorsement reasonably
requested by the Notes Collateral Agent).

 

(b)  Subject to the terms of the Intercreditor Agreement, upon the occurrence
and during the continuance of an Event of Default, after the Notes Collateral

 

10

--------------------------------------------------------------------------------


 

Agent shall have notified the Issuer of the suspension of the rights of the
Grantors under paragraph (a)(iii) of this Section 2.06, then all rights of any
Grantor to dividends, interest, principal or other distributions that such
Grantor is authorized to receive pursuant to paragraph (a)(iii) of this
Section 2.06 shall cease, and all such rights shall thereupon become vested in
the Notes Collateral Agent, which shall have the sole and exclusive right and
authority to receive and retain such dividends, interest, principal or other
distributions.  All dividends, interest, principal or other distributions
received by any Grantor contrary to the provisions of this Section 2.06 shall be
held in trust for the benefit of the Notes Collateral Agent, shall be segregated
from other property or funds of such Grantor and shall be forthwith delivered to
the Notes Collateral Agent upon demand in the same form as so received (with any
necessary endorsement reasonably requested by the Notes Collateral Agent). 
Subject to the terms of the Intercreditor Agreement, any and all money and other
property paid over to or received by the Notes Collateral Agent pursuant to the
provisions of this paragraph (b) shall be retained by the Notes Collateral Agent
in an account to be established by the Notes Collateral Agent upon receipt of
such money or other property and shall be applied in accordance with
Section 4.02.  After all Events of Default have been cured or waived, the Notes
Collateral Agent shall promptly repay to each Grantor (without interest) all
dividends, interest, principal or other distributions that such Grantor would
otherwise be permitted to retain pursuant to the terms of paragraph (a)(iii) of
this Section 2.06 and that remain in such account.

 

(c)  Subject to the terms of the Intercreditor Agreement, upon the occurrence
and during the continuance of an Event of Default, after the Notes Collateral
Agent shall have notified the Issuer of the suspension of the rights of the
Grantors under paragraph (a)(i) of this Section 2.06, then all rights of any
Grantor to exercise the voting and consensual rights and powers it is entitled
to exercise pursuant to paragraph (a)(i) of this Section 2.06, and the
obligations of the Notes Collateral Agent under paragraph (a)(ii) of this
Section 2.06, shall cease, and all such rights shall thereupon become vested in
the Notes Collateral Agent, which shall have the sole and exclusive right and
authority to exercise such voting and consensual rights and powers; provided
that, unless otherwise directed by Holders of more than 50% in principal amount
of the total outstanding Notes, the Notes Collateral Agent shall have the right
from time to time following and during the continuance of an Event of Default to
permit the Grantors to exercise such rights.  After all Events of Default have
been cured or waived, each Grantor shall have the exclusive right to exercise
the voting and/or consensual rights and powers that such Grantor would otherwise
be entitled to exercise pursuant to the terms of paragraph (a)(i) of this
Section 2.06.

 

(d)  Any notice given by the Notes Collateral Agent to the Issuer suspending the
rights of the Grantors under paragraph (a) of this Section 2.06 (i) shall be
given in writing, (ii) may be given with respect to one or more of the Grantors
at the same or different times and (iii) may suspend the rights of the Grantors
under paragraph (a)(i) or paragraph (a)(iii) of this Section 2.06 in part
without suspending all such rights (as specified by the Notes Collateral Agent
in its sole and absolute discretion) and without waiving or otherwise affecting
the Notes Collateral Agent’s rights to give additional notices from time to time
suspending other rights so long as an Event of Default has occurred and is
continuing.

 

11

--------------------------------------------------------------------------------


 

ARTICLE III

 

Security Interests in Personal Property

 

SECTION 3.01.  Security Interest.

 

(a)  As security for the payment or performance, as the case may be, in full of
the Secured Obligations, including the Guarantees, each Grantor hereby assigns
and pledges to the Notes Collateral Agent, its successors and assigns, for the
benefit of the Secured Parties, and hereby grants to the Notes Collateral Agent,
its successors and assigns, for the benefit of the Secured Parties, a security
interest (the “Security Interest”) in all right, title or interest in or to any
and all of the following assets and properties now owned or at any time
hereafter acquired by such Grantor or in which such Grantor now has or at any
time in the future may acquire any right, title or interest (collectively, the
“Article 9 Collateral”):

 

(i)  all Property;

 

(ii)  all Accounts;

 

(iii)  all Chattel Paper;

 

(iv)  all Commercial Tort Claims listed on Schedule II hereto;

 

(v)  all Deposit Accounts;

 

(vi)  all Documents;

 

(vii)  all Equipment;

 

(viii)  all General Intangibles;

 

(ix)  all Instruments;

 

(x)  all Inventory;

 

(xi)  all Investment Property;

 

(xii)  all books and records pertaining to the Article 9 Collateral; and

 

(xiii)  to the extent not otherwise included, all Proceeds and products of any
and all of the foregoing and all supporting obligations, collateral security and
guarantees given by any Person with respect to any of the foregoing;

 

provided that notwithstanding anything to the contrary in this Agreement, this
Agreement shall not constitute a grant of a security interest in (A) any
letter-of-credit rights, (B) any Securitization Assets, (C) motor vehicles and
other assets subject to certificates of title, (D) any Equity Interests in any
Unrestricted Subsidiary or any Equity Interests of any Subsidiary acquired
pursuant to a Permitted Acquisition financed with Indebtedness

 

12

--------------------------------------------------------------------------------


 

incurred pursuant to Section 7.03(g) of the Senior Credit Agreement if such
Equity Interests serve as security for such Indebtedness or if the terms of such
Indebtedness prohibit the creation of any other lien on such Equity Interests,
(E) more than 65% of the issued and outstanding voting Equity Interests of any
Material Foreign Subsidiary that is a direct or indirect subsidiary of Holdings,
(F) Equity Interests of any Foreign Subsidiary that is not a Material Foreign
Subsidiary, (G) Equity Interests of any Subsidiary of a Foreign Subsidiary that
is a direct or indirect Subsidiary of Holdings, (H) Equity Interests of any
Foreign Subsidiary that are pledged pursuant to a Foreign Pledge Agreement,
(I) Equity Interests of any Person that is not an indirect, wholly owned
Subsidiary of Holdings III, (J) (i) if there are outstanding Obligations under
the Senior Credit Facilities, any asset with respect to which the Administrative
Agent has confirmed in writing to the Issuer its determination that the costs of
providing a security interest in such asset or perfection thereof is excessive
in view of the benefits to be obtained by the secured parties under the Senior
Credit Agreement or (ii) if there are no outstanding Obligations under the
Senior Credit Facilities, any asset with respect to which the board of directors
or the senior management of the Issuer has confirmed in writing to the Trustee
and the Notes Collateral Agent its reasonable determination that the costs of
providing a security interest in such asset or perfection thereof is excessive
in view of the benefits to be obtained by the Secured Parties, (K) security
interests prohibited by law or by agreements containing anti-assignment clauses
not overridden by the UCC or other applicable law or (L) any General
Intangible, Investment Property or other rights of a Grantor arising under any
contract, lease, instrument, license or other document or any assets subject
thereto if (but only to the extent that) the grant of a security interest
therein would (x) constitute a violation of a valid and enforceable restriction
in respect of such General Intangible, Investment Property or other such rights
in favor of a third party or under any law, regulation, permit, order or decree
of any Governmental Authority, unless and until all required consents shall have
been obtained (for the avoidance of doubt, the restrictions described herein
shall not include negative pledges or similar undertakings in favor of a lender
or other financial counterparty) or (y) expressly give any other party in
respect of any such contract, lease, instrument, license or other document, the
right to terminate its obligations thereunder, provided, however, that the
limitation set forth in clause (L) above shall not affect, limit, restrict or
impair the grant by a Grantor of a security interest pursuant to this Agreement
in any such Collateral to the extent that an otherwise applicable prohibition or
restriction on such grant is rendered ineffective by any applicable law,
including the Uniform Commercial Code.  Each Grantor shall, if requested to do
so by the Trustee, use commercially reasonable efforts to obtain any such
required consent that is reasonably obtainable with respect to Collateral which
the Trustee reasonably determines to be material.

 

(b)  Each Grantor hereby irrevocably authorizes the Notes Collateral Agent for
the benefit of the Secured Parties at any time and from time to time to file in
any relevant jurisdiction any initial financing statements (including fixture
filings) with respect to the Article 9 Collateral or any part thereof and
amendments thereto that (i) indicate the Collateral as all assets of such
Grantor or words of similar effect as being of an equal or lesser scope or with
greater detail, and (ii) contain the information required by Article 9 of the
Uniform Commercial Code or the analogous legislation of each applicable
jurisdiction for the filing of any financing statement or amendment, including

 

13

--------------------------------------------------------------------------------


 

(A) whether such Grantor is an organization, the type of organization and any
organizational identification number issued to such Grantor and (B) in the case
of a financing statement filed as a fixture filing, a sufficient description of
the real property to which such Article 9 Collateral relates.  Each Grantor
agrees to provide such information to the Notes Collateral Agent promptly upon
request.

 

(c)  The Security Interest is granted as security only and shall not subject the
Notes Collateral Agent or any other Secured Party to, or in any way alter or
modify, any obligation or liability of any Grantor with respect to or arising
out of the Article 9 Collateral.

 

(d)  Notwithstanding anything to the contrary in this Agreement or the
Indenture, none of the Grantors shall be required to enter into any deposit
account control agreement or securities account control agreement with respect
to any deposit account or securities account.

 

SECTION 3.02.  Representations and Warranties.  Holdings V, the Issuer and
SigmaTel jointly and severally represent and warrant, as to themselves and the
other Grantors, to the Notes Collateral Agent and the Secured Parties that:

 

(a)  Each Grantor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full power and authority to grant to the Notes Collateral
Agent the Security Interest in such Article 9 Collateral pursuant hereto and to
execute, deliver and perform its obligations in accordance with the terms of
this Agreement, without the consent or approval of any other Person other than
any consent or approval that has been obtained.

 

(b)  The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein, including the exact legal name of each
Grantor, is correct and complete in all material respects as of the Closing
Date.  The UCC financing statements (including fixture filings, as applicable)
or other appropriate filings, recordings or registrations prepared by the Notes
Collateral Agent based upon the information provided to the Notes Collateral
Agent in the Perfection Certificate for filing in each governmental, municipal
or other office specified in Schedule 6 to the Perfection Certificate (or
specified by notice from the Issuer to the Notes Collateral Agent after the
Closing Date in the case of filings, recordings or registrations required by the
Indenture), are all the filings, recordings and registrations that are necessary
to establish a legal, valid and perfected security interest in favor of the
Notes Collateral Agent (for the benefit of the Secured Parties) in respect of
all Article 9 Collateral in which the Security Interest may be perfected by
filing, recording or registration in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code in the relevant jurisdiction, and no further or subsequent
filing, refiling, recording, rerecording, registration or reregistration is
necessary in any such jurisdiction, except as provided under applicable law with
respect to the filing of continuation statements.

 

14

--------------------------------------------------------------------------------


 

(c)  The Security Interest constitutes (i) a legal and valid security interest
in all the Article 9 Collateral securing the payment and performance of the
Secured Obligations and (ii) subject to the filings described in
Section 3.02(b), a perfected security interest in all Article 9 Collateral in
which a security interest may be perfected by filing, recording or registering a
financing statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code in the relevant jurisdiction.  The Security Interest is and
shall be prior to any other Lien on any of the Article 9 Collateral, other than
(i) any nonconsenual Lien that is expressly permitted pursuant to Section 4.12
of the Indenture and has priority as a matter of law and (ii) Liens expressly
permitted pursuant to Section 4.12 of the Indenture.

 

(d)  The Article 9 Collateral is owned by the Grantors free and clear of any
Liens, except for Liens expressly permitted pursuant to Section 4.12 of the
Indenture.  None of the Grantors has filed or consented to the filing of (i) any
financing statement or analogous document under the New York UCC or any other
applicable laws covering any Article 9 Collateral or (ii) any assignment in
which any Grantor assigns any Article 9 Collateral or any security agreement or
similar instrument covering any Article 9 Collateral with any foreign
governmental, municipal or other office, which financing statement or analogous
document, assignment, security agreement or similar instrument is still in
effect, except, in each case, for Liens expressly permitted pursuant to
Section 4.12 of the Indenture.

 

SECTION 3.03.  Covenants.

 

(a)  The Issuer agrees promptly to notify the Notes Collateral Agent in writing
of any change (i) in legal name of any Grantor, (ii) in the identity or type of
organization or corporate structure of any Grantor, or (iii) in the jurisdiction
of organization of any Grantor.

 

(b)  Each Grantor shall, at its own expense, take any and all commercially
reasonable actions necessary to defend title to the Article 9 Collateral against
all Persons and to defend the Security Interest of the Notes Collateral Agent in
the Article 9 Collateral and the priority thereof against any Lien not expressly
permitted pursuant to Section 4.12 of the Indenture.

 

(c)  Each year, at the time of delivery of annual financial statements with
respect to the preceding fiscal year pursuant to Section 4.03 of the Indenture,
the Issuer shall deliver to the Notes Collateral Agent a certificate executed by
the chief financial officer and the chief legal officer of the Issuer setting
forth the information required pursuant to Sections 1(a), 1(c), 1(d), 2(b) and
12 of the Perfection Certificate or confirming that there has been no change in
such information since the date of such certificate or the date of the most
recent certificate delivered pursuant to this Section 3.03(c) and certifying
that all UCC financing statements and other appropriate filings, recordings or
registrations have been filed of record in each governmental, municipal or other
appropriate office in each jurisdiction necessary to protect and perfect the
Security Interests and Liens under this Agreement and the Intellectual Property
Security

 

15

--------------------------------------------------------------------------------


 

Agreement for a period of not less than 18 months after the date of such
certificate (except as noted therein with respect to any continuation statements
to be filed within such period).

 

(d)  The Issuer and the Grantors shall, at their sole expense, do all acts which
may be reasonably necessary, if requested by the Notes Collateral Agent, to
confirm that the Notes Collateral Agent holds, for the benefit of the Holders,
duly created, enforceable and perfected First Liens in the Collateral (subject
to Permitted Liens) to the extent required by the Indenture and the Collateral
Documents relating to the Notes.  The Issuer agrees, on its own behalf and on
behalf of each other Grantor, at its own expense, to execute, acknowledge,
deliver and cause to be duly filed all such further instruments and documents
and take all such actions as the Notes Collateral Agent may from time to time
reasonably request to better assure, preserve, protect, perfect, transfer and
confirm the Security Interest and the rights and remedies created hereby,
including the payment of any fees and taxes required in connection with the
execution and delivery of this Agreement, the granting of the Security Interest
and the filing of any financing statements (including fixture filings) or other
documents in connection herewith or therewith.  Subject to the terms of the
Intercreditor Agreement, if any amount payable under or in connection with any
of the Article 9 Collateral that is in excess of $10,000,000 shall be or become
evidenced by any promissory note or other instrument, such note or instrument
shall be promptly pledged and delivered to the Notes Collateral Agent, for the
benefit of the Secured Parties, duly endorsed in a manner reasonably
satisfactory to the Notes Collateral Agent.

 

(e)  Subject to the terms of the Intercreditor Agreement, at its option, the
Notes Collateral Agent may discharge past due taxes, assessments, charges, fees,
Liens, security interests or other encumbrances at any time levied or placed on
the Article 9 Collateral and not permitted pursuant to Section 4.12 of the
Indenture, and may pay for the maintenance and preservation of the Article 9
Collateral to the extent any Grantor fails to do so as required by the Indenture
or this Agreement and within a reasonable period of time after the Notes
Collateral Agent has requested that it do so, and each Grantor jointly and
severally agrees to reimburse the Notes Collateral Agent within 10 days after
demand for any payment made or any reasonable expense incurred by the Notes
Collateral Agent pursuant to the foregoing authorization.  Nothing in this
paragraph shall be interpreted as excusing any Grantor from the performance of,
or imposing any obligation on the Notes Collateral Agent or any Secured Party to
cure or perform, any covenants or other promises of any Grantor with respect to
taxes, assessments, charges, fees, Liens, security interests or other
encumbrances and maintenance as set forth herein, or in the other Notes
Documents.

 

(f)  If at any time any Grantor shall take a security interest in any property
of an Account Debtor or any other Person, the value of which is in excess of
$10,000,000, to secure payment and performance of an Account, such Grantor shall
promptly assign such security interest to the Notes Collateral Agent for the
benefit of the Secured Parties.  Such assignment need not be filed of public
record unless necessary to continue the perfected status of the security
interest against creditors of and transferees from the Account Debtor or other
Person granting the security interest.

 

16

--------------------------------------------------------------------------------


 

(g)  Each Grantor (rather than the Notes Collateral Agent or any Secured Party)
shall remain liable (as between itself and any relevant counterparty) to observe
and perform all the conditions and obligations to be observed and performed by
it under each contract, agreement or instrument relating to the Article 9
Collateral, all in accordance with the terms and conditions thereof, and each
Grantor jointly and severally agrees to indemnify and hold harmless the Notes
Collateral Agent and the Secured Parties from and against any and all liability
for such performance.

 

(h)  If any Grantor shall at any time hold or acquire a Commercial Tort Claim
with a value in excess of $10,000,000, such Grantor shall promptly notify the
Notes Collateral Agent in writing signed by such Grantor of the brief details
thereof and grant to the Notes Collateral Agent a security interest therein and
in the Proceeds thereof, all upon the terms of this Agreement pursuant to a
document in form and substance reasonably satisfactory to the Notes Collateral
Agent.

 

SECTION 3.04.  Other Actions.  Subject to the terms of the Intercreditor
Agreement, in order to further insure the attachment, perfection and priority
of, and the ability of the Notes Collateral Agent to enforce, the Security
Interest, each Grantor agrees, in each case at such Grantor’s own expense, to
take the following actions with respect to the following Article 9 Collateral:

 

(a)  Instruments.  If any Grantor shall at any time hold or acquire any
Instruments constituting Collateral and evidencing an amount in excess of
$10,000,000, such Grantor shall forthwith endorse, assign and deliver the same
to the Notes Collateral Agent for the benefit of the Secured Parties,
accompanied by such instruments of transfer or assignment duly executed in blank
as the Notes Collateral Agent may from time to time reasonably request.

 

(b)  Investment Property.  Except to the extent otherwise provided in
Article II, if any Grantor shall at any time hold or acquire any certificated
securities, such Grantor shall forthwith endorse, assign and deliver the same to
the Notes Collateral Agent for the benefit of the Secured Parties, accompanied
by such instruments of transfer or assignment duly executed in blank as the
Notes Collateral Agent may from time to time reasonably request.  If any
securities now or hereafter acquired by any Grantor are uncertificated and are
issued to such Grantor or its nominee directly by the issuer thereof, upon the
Notes Collateral Agent’s request and following the occurrence of an Event of
Default such Grantor shall promptly notify the Notes Collateral Agent thereof
and, at the Notes Collateral Agent’s reasonable request, pursuant to an
agreement in form and substance reasonably satisfactory to the Notes Collateral
Agent, either (i) cause the issuer to agree to comply with instructions from the
Notes Collateral Agent as to such securities, without further consent of any
Grantor or such nominee, or (ii) arrange for the Notes Collateral Agent to
become the registered owner of the securities.  If any securities, whether
certificated or uncertificated, or other investment property are held by any
Grantor or its nominee through a securities intermediary or commodity
intermediary, upon the Notes Collateral Agent’s request and following the
occurrence of an Event of Default, such Grantor shall immediately notify the
Notes Collateral Agent thereof and at the Notes Collateral Agent’s request and
option, pursuant to an agreement in form and

 

17

--------------------------------------------------------------------------------


 

substance reasonably satisfactory to the Notes Collateral Agent shall either
(i) cause such securities intermediary or (as the case may be) commodity
intermediary to agree to comply with entitlement orders or other instructions
from the Notes Collateral Agent to such securities intermediary as to such
security entitlements, or (as the case may be) to apply any value distributed on
account of any commodity contract as directed by the Notes Collateral Agent to
such commodity intermediary, in each case without further consent of any Grantor
or such nominee, or (ii) in the case of financial assets or other Investment
Property held through a securities intermediary, arrange for the Notes
Collateral Agent to become the entitlement holder with respect to such
Investment Property, with the Grantor being permitted, only with the consent of
the Notes Collateral Agent, to exercise rights to withdraw or otherwise deal
with such Investment Property.  The Notes Collateral Agent agrees with each of
the Grantors that the Notes Collateral Agent shall not give any such entitlement
orders or instructions or directions to any such issuer, securities intermediary
or commodity intermediary, and shall not withhold its consent to the exercise of
any withdrawal or dealing rights by any Grantor, unless an Event of Default has
occurred and is continuing.  The provisions of this paragraph shall not apply to
any financial assets credited to a securities account for which the Notes
Collateral Agent is the securities intermediary.

 

ARTICLE IV

 

Remedies

 

SECTION 4.01.  Remedies upon Default.  Subject to the terms of the Intercreditor
Agreement, upon the occurrence and during the continuance of an Event of
Default, it is agreed that the Notes Collateral Agent shall have the right to
exercise any and all rights afforded to a secured party with respect to the
Secured Obligations under the Uniform Commercial Code or other applicable law
and also may (i) require each Grantor to, and each Grantor agrees that it will
at its expense and upon request of the Notes Collateral Agent forthwith,
assemble all or part of the Collateral as directed by the Notes Collateral Agent
and make it available to the Notes Collateral Agent at a place and time to be
designated by the Notes Collateral Agent that is reasonably convenient to both
parties; (ii) occupy any premises owned or, to the extent lawful and permitted,
leased by any of the Grantors where the Collateral or any part thereof is
assembled or located for a reasonable period in order to effectuate its rights
and remedies hereunder or under law, without obligation to such Grantor in
respect of such occupation; provided that the Notes Collateral Agent shall
provide the applicable Grantor with notice thereof prior to or promptly after
such occupancy; (iii) exercise any and all rights and remedies of any of the
Grantors under or in connection with the Collateral, or otherwise in respect of
the Collateral; provided that the Notes Collateral Agent shall provide the
applicable Grantor with notice thereof prior to or promptly after such exercise;
and (iv) subject to the mandatory requirements of applicable law and the notice
requirements described below, sell or otherwise dispose of all or any part of
the Collateral securing the Secured Obligations at a public or private sale or
at any broker’s board or on any securities exchange, for cash, upon credit or
for future delivery as the Notes Collateral Agent shall deem appropriate.  The

 

18

--------------------------------------------------------------------------------


 

Notes Collateral Agent shall be authorized at any such sale of securities (if it
deems it advisable to do so) to restrict the prospective bidders or purchasers
to Persons who will represent and agree that they are purchasing the Collateral
for their own account for investment and not with a view to the distribution or
sale thereof, and upon consummation of any such sale the Notes Collateral Agent
shall have the right to assign, transfer and deliver to the purchaser or
purchasers thereof the Collateral so sold.  Each such purchaser at any sale of
Collateral shall hold the property sold absolutely, free from any claim or right
on the part of any Grantor, and each Grantor hereby waives (to the extent
permitted by law) all rights of redemption, stay and appraisal which such
Grantor now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted.

 

The Notes Collateral Agent shall give the applicable Grantors 10 days’ written
notice (which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the New York UCC or its equivalent in other jurisdictions) of
the Notes Collateral Agent’s intention to make any sale of Collateral.  Such
notice, in the case of a public sale, shall state the time and place for such
sale and, in the case of a sale at a broker’s board or on a securities exchange,
shall state the board or exchange at which such sale is to be made and the day
on which the Collateral, or portion thereof, will first be offered for sale at
such board or exchange.  Any such public sale shall be held at such time or
times within ordinary business hours and at such place or places as the Notes
Collateral Agent may fix and state in the notice (if any) of such sale.  At any
such sale, the Collateral, or portion thereof, to be sold may be sold in one lot
as an entirety or in separate parcels, as the Notes Collateral Agent may (in its
sole and absolute discretion) determine.  The Notes Collateral Agent shall not
be obligated to make any sale of any Collateral if it shall determine not to do
so, regardless of the fact that notice of sale of such Collateral shall have
been given.  The Notes Collateral Agent may, without notice or publication,
adjourn any public or private sale or cause the same to be adjourned from time
to time by announcement at the time and place fixed for sale, and such sale may,
without further notice, be made at the time and place to which the same was so
adjourned.  In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Notes Collateral Agent until the sale price is paid by the purchaser or
purchasers thereof, but the Notes Collateral Agent shall not incur any liability
in case any such purchaser or purchasers shall fail to take up and pay for the
Collateral so sold and, in case of any such failure, such Collateral may be sold
again upon like notice.  At any public (or, to the extent permitted by law,
private) sale made pursuant to this Agreement, any Secured Party may bid for or
purchase, free (to the extent permitted by law) from any right of redemption,
stay, valuation or appraisal on the part of any Grantor (all said rights being
also hereby waived and released to the extent permitted by law), the Collateral
or any part thereof offered for sale and may make payment on account thereof by
using any claim then due and payable to such Secured Party from any Grantor as a
credit against the purchase price, and such Secured Party may, upon compliance
with the terms of sale, hold, retain and dispose of such property without
further accountability to any Grantor therefor.  For purposes hereof, a written
agreement to purchase the Collateral or any portion thereof shall be treated as
a sale thereof; the Notes Collateral Agent shall be free to carry out such sale
pursuant to such agreement and no Grantor shall be entitled to the return of the
Collateral

 

19

--------------------------------------------------------------------------------


 

or any portion thereof subject thereto, notwithstanding the fact that after the
Notes Collateral Agent shall have entered into such an agreement all Events of
Default shall have been remedied and the Secured Obligations paid in full.  As
an alternative to exercising the power of sale herein conferred upon it, the
Notes Collateral Agent may proceed by a suit or suits at law or in equity to
foreclose this Agreement and to sell the Collateral or any portion thereof
pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court appointed receiver.  Any
sale pursuant to the provisions of this Section 4.01 shall be deemed to conform
to the commercially reasonable standards as provided in Section 9-610(b) of the
New York UCC or its equivalent in other jurisdictions.

 

Each Grantor irrevocably makes, constitutes and appoints the Notes Collateral
Agent (and all officers, employees or agents designated by the Notes Collateral
Agent) as such Grantor’s true and lawful agent (and attorney-in-fact) during the
continuance of an Event of Default and after notice to the Issuer of its intent
to exercise such rights, for the purpose of (i) making, settling and adjusting
claims in respect of Article 9 Collateral under policies of insurance, endorsing
the name of such Grantor on any check, draft, instrument or other item of
payment for the proceeds of such policies of insurance, (ii) making all
determinations and decisions with respect thereto and (iii) obtaining or
maintaining the policies of insurance required by the Collateral Documents or
paying any premium in whole or in part relating thereto.  All sums disbursed by
the Notes Collateral Agent in connection with this paragraph, including
reasonable attorneys’ fees, court costs, expenses and other charges relating
thereto, shall be payable, within 10 days of demand, by the Grantors to the
Notes Collateral Agent and shall be additional Secured Obligations secured
hereby.

 

SECTION 4.02.  Application of Proceeds.

 

(a)  Subject to the terms of the Intercreditor Agreement, the Notes Collateral
Agent shall apply the proceeds of any collection or sale of Collateral,
including any Collateral consisting of cash, as follows:

 

First, to pay Secured Obligations in respect of incurred and unpaid fees and
expenses of the Notes Collateral Agent and the Trustee under the Notes
Documents;

 

Second, towards payment of amounts then due and owing and remaining unpaid in
respect of the Secured Obligations, pro rata among the Secured Parties according
to the amounts of the Secured Obligations then due and owing and remaining
unpaid to the Secured Parties.

 

Third, towards payment of any remaining Secured Obligations, pro rata among the
Secured Parties according to the amounts of the Secured Obligations then held by
the Secured Parties; and

 

Last, any balance remaining after the Secured Obligations shall have been paid
in full shall be paid over to the Issuer or to whomsoever may be lawfully
entitled to receive the same.

 

20

--------------------------------------------------------------------------------


 

The Notes Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement.  Upon any sale of Collateral by the Notes Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Notes Collateral Agent or of the officer making the sale
shall be a sufficient discharge to the purchaser or purchasers of the Collateral
so sold and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Notes Collateral
Agent or such officer or be answerable in any way for the misapplication
thereof.

 

(b)  In making the determinations and allocations required by this Section 4.02,
the Notes Collateral Agent may conclusively rely upon information supplied by
the Trustee as to the amounts of unpaid principal and interest and other amounts
outstanding with respect to the Secured Obligations, and the Notes Collateral
Agent shall have no liability to any of the Secured Parties for actions taken in
reliance on such information, provided that nothing in this sentence shall
prevent any Grantor from contesting any amounts claimed by any Secured Party in
any information so supplied.  All distributions made by the Notes Collateral
Agent pursuant to this Section 4.02 shall be (subject to any decree of any court
of competent jurisdiction) final (absent manifest error), and the Notes
Collateral Agent shall have no duty to inquire as to the application by the
Trustee of any amounts distributed to it.

 

ARTICLE V

 

Indemnity, Subrogation and Subordination

 

SECTION 5.01.  Indemnity.  In addition to all such rights of indemnity and
subrogation as the Grantors may have under applicable law (but subject to
Section 5.03), the Issuer agrees that, in the event any assets of any Grantor
shall be sold pursuant to this Agreement or any other Collateral Document
relating to the Notes to satisfy in whole or in part an Obligation owed to any
Secured Party, the Issuer shall indemnify such Grantor in an amount equal to the
greater of the book value or the fair market value of the assets so sold.

 

SECTION 5.02.  Contribution and Subrogation.  Each Grantor (a “Contributing
Party”) agrees (subject to Section 5.03) that, in the event assets of any other
Grantor shall be sold pursuant to any Collateral Document relating to the Notes
to satisfy any Secured Obligation owed to any Secured Party, and such other
Grantor (the “Claiming Party”) shall not have been fully indemnified by the
Issuer as provided in Section 5.01, the Contributing Party shall indemnify the
Claiming Party in an amount equal to the greater of the book value or the fair
market value of such assets, in each case multiplied by a fraction of which the
numerator shall be the net worth of the Contributing Party on the date hereof
and the denominator shall be the aggregate net worth of all the Contributing
Parties together with the net worth of the Claiming Party on the date hereof
(or, in the case of any Grantor becoming a party hereto pursuant to
Section 6.14, the date of the Security Agreement Supplement hereto executed and
delivered by such

 

21

--------------------------------------------------------------------------------


 

Grantor).  Any Contributing Party making any payment to a Claiming Party
pursuant to this Section 5.02 shall be subrogated to the rights of such Claiming
Party to the extent of such payment.

 

SECTION 5.03.  Subordination.

 

(a)  Notwithstanding any provision of this Agreement to the contrary, all rights
of the Grantors under Sections 5.01 and 5.02 and all other rights of indemnity,
contribution or subrogation under applicable law or otherwise shall be fully
subordinated to the indefeasible payment in full in cash of the Secured
Obligations.  No failure on the part of the Issuer or any Grantor to make the
payments required by Sections 5.01 and 5.02 (or any other payments required
under applicable law or otherwise) shall in any respect limit the obligations
and liabilities of any Grantor with respect to its obligations hereunder, and
each Grantor shall remain liable for the full amount of the obligations of such
Grantor hereunder.

 

(b)  Each Grantor hereby agrees that upon the occurrence and during the
continuance of an Event of Default and after notice from the Notes Collateral
Agent all Indebtedness owed by it to any Subsidiary shall be fully subordinated
to the indefeasible payment in full in cash of the Secured Obligations.

 

ARTICLE VI

 

Miscellaneous

 

SECTION 6.01.  Notices.  All communications and notices hereunder, other than
with respect to the Notes Collateral Agent, shall (except as otherwise expressly
permitted herein) be in writing and given as provided in Section 13.01 of the
Indenture.  All communications and notices hereunder to any Grantor shall be
given to it in care of the Issuer as provided in Section 13.01 of the
Indenture.   All communications and notices hereunder to the Notes Collateral
Agent is duly given if in writing and delivered in person or mailed by
first-class mail (registered or certified, return receipt requested), fax or
overnight air courier guaranteeing next day delivery, to the Notes Collateral
Agent’s address:

 

Citibank, N.A.

390 Greenwich Street

New York, NY 10013

Facsimile: 646-308-6528

Telephone: 212-816-5457

Email: peter.t.baumann@citi.com

Additional Email: oploanswebadmin@citigroup.com

Attention: Peter Baumann

 

22

--------------------------------------------------------------------------------


 

SECTION 6.02.  Waivers; Amendment.

 

(a)  No failure or delay by the Notes Collateral Agent or any Secured Party in
exercising any right or power hereunder or under any other Notes Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power.  The rights and remedies of the Notes
Collateral Agent and the Secured Parties hereunder and under the other Notes
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have.  No waiver of any provision of this Agreement or
consent to any departure by any Grantor therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this
Section 6.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  Without limiting the
generality of the foregoing, the issuance of any Additional First Lien Debt
shall not be construed as a waiver of any Default, regardless of whether the
Notes Collateral Agent or any Secured Party may have had notice or knowledge of
such Default at the time.  No notice or demand on any Grantor in any case shall
entitle any Grantor to any other or further notice or demand in similar or other
circumstances.

 

(b)  Subject to the terms of the Intercreditor Agreement and except as otherwise
provided in the Indenture, neither this Agreement nor any provision hereof may
be waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Notes Collateral Agent and the Grantor or Grantors
with respect to which such waiver, amendment or modification is to apply,
subject to any consent required in accordance with Section 9.02 of the
Indenture.

 

SECTION 6.03.  Notes Collateral Agent’s Fees and Expenses.

 

(a)  The parties hereto agree that the Notes Collateral Agent shall be entitled
to reimbursement of its expenses incurred hereunder.  Without limitation of its
indemnification obligations under the other Notes Documents, the Issuer agrees
to indemnify the Notes Collateral Agent and the other Indemnitees against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of, the
execution, delivery or performance of this Agreement or any claim, litigation,
investigation or proceeding relating to any of the foregoing agreement or
instrument contemplated hereby, or to the Collateral, whether or not any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs,
expenses or disbursements resulted from the gross negligence or willful
misconduct of such Indemnitee or of any Affiliate, director, officer, employee,
counsel, agent or attorney-in-fact of such Indemnitee.

 

23

--------------------------------------------------------------------------------


 

(b)  Any such amounts payable as provided hereunder shall be additional Secured
Obligations secured hereby and by the other Collateral Documents relating to the
Notes.  The provisions of this Section 6.03 shall remain operative and in full
force and effect regardless of the termination of this Agreement or any other
Notes Document, the consummation of the transactions contemplated hereby, the
repayment of any of the Secured Obligations, the invalidity or unenforceability
of any term or provision of this Agreement or any other Notes Document, or any
investigation made by or on behalf of the Notes Collateral Agent or any other
Secured Party.  All amounts due under this Section 6.03 shall be payable within
10 days of written demand therefor.

 

SECTION 6.04.  Successors and Assigns.  Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Notes Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.

 

SECTION 6.05.  Survival of Agreement.  All covenants, agreements,
representations and warranties made by the Grantors in the Notes Documents and
in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Notes Document shall be
considered to have been relied upon by the Secured Parties and shall survive the
execution and delivery of the Notes Documents and the issuance of any Additional
First Lien Debt, regardless of any investigation made by any Secured Party or on
its behalf and notwithstanding that the Notes Collateral Agent or any Secured
Party may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any securities are issued under the
Indenture, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Note is outstanding and unpaid.

 

SECTION 6.06.  Counterparts; Effectiveness; Several Agreement.  This Agreement
may be executed in counterparts, each of which shall constitute an original but
all of which when taken together shall constitute a single contract.  Delivery
of an executed signature page to this Agreement by facsimile transmission or
other electronic communication shall be as effective as delivery of a manually
signed counterpart of this Agreement.  This Agreement shall become effective as
to any Grantor when a counterpart hereof executed on behalf of such Grantor
shall have been delivered to the Notes Collateral Agent and a counterpart hereof
shall have been executed on behalf of the Notes Collateral Agent, and thereafter
shall be binding upon such Grantor and the Notes Collateral Agent and their
respective permitted successors and assigns, and shall inure to the benefit of
such Grantor, the Notes Collateral Agent and the other Secured Parties and their
respective successors and assigns, except that no Grantor shall have the right
to assign or transfer its rights or obligations hereunder or any interest herein
or in the Collateral (and any such assignment or transfer shall be void) except
as expressly contemplated by this Agreement or the Indenture.  This Agreement
shall be construed as a separate agreement with respect to each Grantor and may
be

 

24

--------------------------------------------------------------------------------


 

amended, modified, supplemented, waived or released with respect to any Grantor
without the approval of any other Grantor and without affecting the obligations
of any other Grantor hereunder.

 

SECTION 6.07.  Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.  The parties shall endeavor in good faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

SECTION 6.08.  Right of Set-Off.  Subject to the terms of the Intercreditor
Agreement, in addition to any rights and remedies of the Secured Parties
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Secured Party and its Affiliates is authorized at any time and
from time to time, without prior notice to the Issuer or any other Grantor, any
such notice being waived by the Issuer (on its own behalf and on behalf of each
Grantor and its Subsidiaries) to the fullest extent permitted by applicable Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held by, and other Indebtedness at any time
owing by, such Secured Party and its Affiliates, as the case may be, to or for
the credit or the account of the respective Grantors and their Subsidiaries
against any and all Secured Obligations owing to such Secured Party and its
Affiliates hereunder or under any other Notes Document, now or hereafter
existing, irrespective of whether or not such Secured Party or Affiliate shall
have made demand under this Agreement or any other Notes Document and although
such Secured Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or Indebtedness.  Each
Secured Party agrees promptly to notify the Issuer and the Trustee after any
such set off and application made by such Secured Party; provided that the
failure to give such notice shall not affect the validity of such setoff and
application.  The rights of the Trustee and each Secured Party under this
Section 6.08 are in addition to other rights and remedies (including other
rights of setoff) that the Trustee and such Secured Party may have.

 

SECTION 6.09.  Governing Law; Jurisdiction; Consent to Service of Process.

 

(a)  This Agreement shall be construed in accordance with and governed by the
law of the State of New York.

 

(b)  Each of the Grantors hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York City and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or

 

25

--------------------------------------------------------------------------------


 

proceeding arising out of or relating to this Agreement or any other Notes
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court.  Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Agreement or
any other Notes Document shall affect any right that the Notes Collateral Agent
or any Secured Party may otherwise have to bring any action or proceeding
relating to this Agreement or any other Notes Document against any Grantor or
its properties in the courts of any jurisdiction.

 

(c)  Each of the Grantors hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Notes Document in any
court referred to in paragraph (b) of this Section 6.09.  Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

(d)  Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 6.01.  Nothing in this Agreement or
any other Notes Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

 

SECTION 6.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER NOTES DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 6.10.

 

SECTION 6.11.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

26

--------------------------------------------------------------------------------


 

SECTION 6.12.  Security Interest Absolute.  All rights of the Notes Collateral
Agent hereunder, the Security Interest, the grant of a security interest in the
Pledged Collateral and all obligations of each Grantor hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Indenture, any other Notes Document, any agreement with
respect to any of the Secured Obligations or any other agreement or instrument
relating to any of the foregoing, (b) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Secured Obligations, or
any other amendment or waiver of or any consent to any departure from the
Indenture, any other Notes Document or any other agreement or instrument,
(c) any exchange, release or non-perfection of any Lien on other collateral, or
any release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Secured Obligations or
(d) any other circumstance that might otherwise constitute a defense available
to, or a discharge of, any Grantor in respect of the Secured Obligations or this
Agreement.

 

SECTION 6.13.  Termination or Release.

 

(a)  This Agreement, the Security Interest and all other security interests
granted hereby shall terminate with respect to all Secured Obligations (other
than (x) obligations under Secured Hedge Agreements not yet due and payable,
(y) Cash Management Obligations not yet due and payable and (z) contingent
indemnification obligations not yet accrued and payable) when all the
outstanding Secured Obligations have been indefeasibly paid in full.

 

(b)  A Grantor shall automatically be released from its obligations hereunder
and the Security Interest in the Collateral of such Grantor shall be
automatically released upon the consummation of any transaction permitted by the
Indenture as a result of which such Grantor ceases to be a Subsidiary or is
designated as an Unrestricted Subsidiary of Holdings III; provided that Holders
of more than 50% in principal amount of the total outstanding Notes shall have
consented to such transaction (to the extent required by the Indenture) and the
terms of such consent did not provide otherwise.

 

(c)  Upon any sale or other transfer by any Grantor of any Collateral that is
permitted under the Indenture, or upon the effectiveness of any written consent
to the release of the security interest granted hereby in any Collateral
pursuant to Section 11.02 of the Indenture, the security interest of such
Grantor in such Collateral shall be automatically released.

 

(d)  A Grantor (other than Holdings V and the Issuer) shall automatically be
released from its obligations hereunder and the Security Interest in the
Collateral of such Grantor shall be automatically released if such Grantor
ceases to be a Material Domestic Subsidiary.

 

(e)  If the security interest on any Collateral is released pursuant to
Section 2.04 of the Intercreditor Agreement and such release results in the
release of the security

 

27

--------------------------------------------------------------------------------


 

interest on such Collateral under this Agreement or any Collateral Document
relating to the Notes, the security interest on such Collateral granted
hereunder or under any such Collateral Document relating to the Notes shall be
automatically released.

 

(f)  In connection with any termination or release pursuant to paragraph (a),
(b), (c) or (e) of this Section 6.13, the Notes Collateral Agent shall execute
and deliver to any Grantor, at such Grantor’s expense, all documents that such
Grantor shall reasonably request to evidence such termination or release.  Any
execution and delivery of documents pursuant to this Section 6.13 shall be
without recourse to or warranty by the Notes Collateral Agent.

 

(g)  In the event that any of the Collateral shall be transferred by any Grantor
in connection with the Foreign Reorganization, the security interest granted
hereunder on such Collateral shall automatically be discharged and released and
all rights to such Collateral shall revert to the applicable Grantor without any
further action by the Notes Collateral Agent or any other Person.  Without
prejudice to the foregoing, upon the request of the applicable Grantor, the
Notes Collateral Agent, at the expense of such Grantor, shall promptly execute
and deliver to such Grantor, all releases, termination statements, stock
certificates, any certificated securities or any other documents necessary or
desirable for the release of the security interest on such Collateral.

 

(h)  Notwithstanding anything to the contrary set forth herein or in any other
Notes Document, so long as no Default or Event of Default shall have occurred
and be continuing, in the event that the Foreign Reorganization is not
consummated and to the extent that any Permitted Intercompany Transfer has
occurred (or will occur concurrently with such release described in the
Indenture), any security interests granted hereunder by Holdings IV on any
Collateral shall automatically be discharged and released without any further
action by the Notes Collateral Agent or any other Person.  Subject to the terms
of the Intercreditor Agreement, in connection with the foregoing, upon the
request of the Issuer, the Notes Collateral Agent, at the expense of Issuer,
shall promptly execute and deliver to Holdings IV, Holdings V or SigmaTel, as
applicable, all releases, termination statements, stock certificates, any
certificated securities or any other documents necessary or desirable for the
release of the security interest on such Collateral.

 

SECTION 6.14.  Additional Restricted Subsidiaries.  Pursuant to Section 11.05 of
the Indenture, certain Restricted Subsidiaries of Holdings III that were not in
existence or not Secured Guarantors on the date of the Indenture are required to
enter in this Agreement as Grantors upon becoming Secured Guarantors.  Upon
execution and delivery by the Notes Collateral Agent and a Restricted Subsidiary
of a Security Agreement Supplement, such Restricted Subsidiary shall become a
Grantor hereunder with the same force and effect as if originally named as a
Grantor herein.  The execution and delivery of any such instrument shall not
require the consent of any other Grantor hereunder.  The rights and obligations
of each Grantor hereunder shall remain in full force and effect notwithstanding
the addition of any new Grantor as a party to this Agreement.

 

28

--------------------------------------------------------------------------------


 

SECTION 6.15.  Notes Collateral Agent Appointed Attorney-in-Fact.  Each Grantor
hereby appoints the Notes Collateral Agent the attorney-in-fact of such Grantor
for the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that the Notes Collateral Agent may deem
necessary or advisable to accomplish the purposes hereof at any time after and
during the continuance of an Event of Default, which appointment is irrevocable
(until termination of the Indenture) and coupled with an interest.  Without
limiting the generality of the foregoing, the Notes Collateral Agent shall have
the right, upon the occurrence and during the continuance of an Event of Default
and notice by the Notes Collateral Agent to the Issuer of its intent to exercise
such rights, with full power of substitution either in the Notes Collateral
Agent’s name or in the name of such Grantor (a) to receive, endorse, assign
and/or deliver any and all notes, acceptances, checks, drafts, money orders or
other evidences of payment relating to the Collateral or any part thereof;
(b) to demand, collect, receive payment of, give receipt for and give discharges
and releases of all or any of the Collateral; (c) to sign the name of any
Grantor on any invoice or bill of lading relating to any of the Collateral;
(d) to send verifications of Accounts Receivable to any Account Debtor; (e) to
commence and prosecute any and all suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect or otherwise realize on
all or any of the Collateral or to enforce any rights in respect of any
Collateral; (f) to settle, compromise, compound, adjust or defend any actions,
suits or proceedings relating to all or any of the Collateral; (g) to notify, or
to require any Grantor to notify, Account Debtors to make payment directly to
the Notes Collateral Agent; and (h) to use, sell, assign, transfer, pledge, make
any agreement with respect to or otherwise deal with all or any of the
Collateral, and to do all other acts and things necessary to carry out the
purposes of this Agreement, as fully and completely as though the Notes
Collateral Agent were the absolute owner of the Collateral for all purposes;
provided that nothing herein contained shall be construed as requiring or
obligating the Notes Collateral Agent to make any commitment or to make any
inquiry as to the nature or sufficiency of any payment received by the Notes
Collateral Agent, or to present or file any claim or notice, or to take any
action with respect to the Collateral or any part thereof or the moneys due or
to become due in respect thereof or any property covered thereby.  The Notes
Collateral Agent and the other Secured Parties shall be accountable only for
amounts actually received as a result of the exercise of the powers granted to
them herein, and neither they nor their officers, directors, employees or agents
shall be responsible to any Grantor for any act or failure to act hereunder,
except for their own gross negligence or willful misconduct or that of any of
their Affiliates, directors, officers, employees, counsel, agents or
attorneys-in-fact.

 

SECTION 6.16.  General Authority of the Notes Collateral Agent.  By acceptance
of the benefits of this Agreement and any other Collateral Documents relating to
the Notes, each Secured Party (whether or not a signatory hereto) shall be
deemed irrevocably (a) to consent to the appointment of the Notes Collateral
Agent as its agent hereunder and under such other Collateral Documents relating
to the Notes, (b) to confirm that the Notes Collateral Agent

 

29

--------------------------------------------------------------------------------


 

shall have the authority to act as the exclusive agent of such Secured Party for
the enforcement of any provisions of this Agreement and such other Collateral
Documents relating to the Notes against any Grantor, the exercise of remedies
hereunder or thereunder and the giving or withholding of any consent or approval
hereunder or thereunder relating to any Collateral or any Grantor’s obligations
with respect thereto, (c) to agree that it shall not take any action to enforce
any provisions of this Agreement or any other Collateral Document relating to
the Notes against any Grantor, to exercise any remedy hereunder or thereunder or
to give any consents or approvals hereunder or thereunder except as expressly
provided in this Agreement or any other Collateral Document relating to the
Notes and (d) to agree to be bound by the terms of this Agreement and any other
Collateral Documents relating to the Notes.

 

30

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

FREESCALE SEMICONDUCTOR, INC.

 

 

 

By:

/s/ David Stasse

 

 

Name:

David Stasse

 

 

Title:

Vice President and Treasurer

 

 

FREESCALE SEMICONDUCTOR HOLDINGS V, INC.

 

 

 

By:

/s/ David Stasse

 

 

Name:

David Stasse

 

 

Title:

Treasurer

 

 

FREESCALE SEMICONDUCTOR HOLDINGS IV, LTD.

 

 

 

By:

/s/ David Stasse

 

 

Name:

David Stasse

 

 

Title:

Treasurer

 

 

SIGMATEL, LLC

 

 

 

By:

Freescale Semiconductor, Inc.
as Sole Member

 

By:

/s/ David Stasse

 

 

Name:

David Stasse

 

 

Title:

Vice President and Treasurer

 

[Security Agreement]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,
as Notes Collateral Agent

 

 

 

By:

/s/ David Tuder

 

 

Name:

David Tuder

 

 

Title:

Vice President

 

[Security Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE I TO
THE SECURITY AGREEMENT

 

Pledged Equity

 

Issuer

 

Number of
Certificate

 

Registered
Owner

 

Number and
Class of
Equity
Interests

 

Percentage of
Equity
Interests

 

Freescale Semiconductor Holdings V, Inc.

 

3

 

Freescale Semiconductor Holdings IV, Ltd.

 

491,282.86 shares of Common Stock, $0.01 par value per share

 

100

%

Freescale Semiconductor, Inc.

 

1

 

Freescale Semiconductor Holdings V, Inc. (f/k/a Freescale Acquisition Holdings
Corp.)

 

1,000 shares of Common Stock, $0.01 par value per share

 

100

%

SigmaTel, LLC

 

Uncertificated

 

Freescale Semiconductor, Inc.

 

All limited liability company interests

 

100

%

 

Pledged Debt

 

Debt Instruments

 

Schedule I-1

--------------------------------------------------------------------------------


 

SCHEDULE II TO
THE SECURITY AGREEMENT

 

COMMERCIAL TORT CLAIMS

 

None.

 

Schedule II-1

--------------------------------------------------------------------------------


 

EXHIBIT I TO THE
SECURITY AGREEMENT

 

SUPPLEMENT NO.            dated as of [               ], to the Security
Agreement dated as of May 21, 2013, among FREESCALE SEMICONDUCTOR, INC., a
Delaware corporation (the “Issuer”), FREESCALE SEMICONDUCTOR HOLDINGS V, INC., a
Delaware corporation (“Holdings V”), FREESCALE SEMICONDUCTOR HOLDINGS IV, LTD
.(“Holdings IV”), a Bermuda exempted limited liability company, SIGMATEL, LLC, a
Delaware limited liability company (“SigmaTel”), the subsidiaries of  Freescale
Semiconductor Holdings, III, Ltd. (“Holdings III”) from time to time party
thereto and CITIBANK, N.A., as collateral agent for the Secured Parties (as
defined below) (in such capacity, the “Notes Collateral Agent”).

 

A.                                    Reference is made to the Indenture dated
as of May 21, 2013 (as amended, supplemented or otherwise modified from time to
time, the “Indenture”), among the Issuer, Holdings V, Holdings IV, Holdings III,
Freescale Semiconductor Holdings II, Ltd., Freescale Semiconductor Holdings
I, Ltd., SigmaTel and The Bank of New York Mellon Trust Company, N.A., as
trustee (the “Trustee”).

 

B.                                    Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Indenture and the Security Agreement referred to therein.

 

C.                                    The Grantors have entered into the
Security Agreement in order to induce the Holders to purchase the Notes and the
Trustee to enter into the Indenture.  Section 6.14 of the Security Agreement
provides that additional Restricted Subsidiaries of Holdings III may become
Grantors under the Security Agreement by execution and delivery of an instrument
in the form of this Supplement.  The undersigned Restricted Subsidiary (the “New
Subsidiary”) is executing this Supplement in accordance with the requirements of
Indenture to become a Grantor under the Security Agreement.

 

Accordingly, the Notes Collateral Agent and the New Subsidiary agree as follows:

 

SECTION 1.  In accordance with Section 6.14 of the Collateral Agreement, the New
Subsidiary by its signature below becomes a Grantor under the Security Agreement
with the same force and effect as if originally named therein as a Grantor and
the New Subsidiary hereby (a) agrees to all the terms and provisions of the
Security Agreement applicable to it as a Grantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct on and as of the date hereof.  In furtherance of
the foregoing, the New Subsidiary, as security for the payment and performance
in full of the Secured Obligations does hereby create and grant to the Notes
Collateral Agent, its successors and assigns, for the benefit of the Secured
Parties, their successors and assigns, a security interest in and lien on all of
the New Subsidiary’s right, title and interest in and to the Collateral (as
defined in the Security Agreement) of the New Subsidiary.  Each reference

 

Exhibit I-1

--------------------------------------------------------------------------------


 

to a “Grantor” in the Security Agreement shall be deemed to include the New
Subsidiary.  The Security Agreement is hereby incorporated herein by reference.

 

SECTION 2.  The New Subsidiary represents and warrants to the Notes Collateral
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
as such enforceability may be limited by Debtor Relief Laws and by general
principles of equity.

 

SECTION 3.  This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Notes Collateral Agent
shall have received a counterpart of this Supplement that bears the signature of
the New Subsidiary, and the Notes Collateral Agent has executed a counterpart
hereof.  Delivery of an executed signature page to this Supplement by facsimile
transmission or other electronic communication shall be as effective as delivery
of a manually signed counterpart of this Supplement.

 

SECTION 4.  The New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a true and correct schedule of the location of
any and all Collateral of the New Subsidiary and (b) set forth under its
signature hereto is the true and correct legal name of the New Subsidiary, its
jurisdiction of formation and the location of its chief executive office.

 

SECTION 5.  Except as expressly supplemented hereby, the Security Agreement
shall remain in full force and effect.

 

SECTION 6.  THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 7.  In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Security Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION 8.  All communications and notices hereunder shall be in writing and
given as provided in Section 6.01 of the Security Agreement.

 

SECTION 9.  The New Subsidiary agrees to reimburse the Notes Collateral Agent
for its reasonable out-of-pocket expenses in connection with this

 

Exhibit I-2

--------------------------------------------------------------------------------


 

Supplement, including the reasonable fees, other charges and disbursements of
counsel for the Notes Collateral Agent.

 

Exhibit I-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Subsidiary and the Notes Collateral Agent have duly
executed this Supplement to the Security Agreement as of the day and year first
above written.

 

 

[NAME OF NEW SUBSIDIARY]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Jurisdiction of Formation:

 

Address Of Chief Executive Office:

 

 

 

 

 

CITIBANK, N.A.,
as Notes Collateral Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit I-4

--------------------------------------------------------------------------------


 

SCHEDULE I
TO SUPPLEMENT NO      TO THE
SECURITY AGREEMENT

 

LOCATION OF COLLATERAL

 

Description

 

Location

 

 

 

 

 

 

 

 

 

 

EQUITY INTERESTS

 

Issuer

 

Number of
Certificate

 

Registered
Owner

 

Number and
Class of
Equity Interests

 

Percentage of
Equity Interests

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEBT SECURITIES

 

Issuer

 

Principal Amount

 

Date of Note

 

Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule I-1

--------------------------------------------------------------------------------


 

Exhibit II to the
Security Agreement

 

FORM OF
PERFECTION CERTIFICATE

 

Exhibit II-1

--------------------------------------------------------------------------------


 

PERFECTION CERTIFICATE

 

[     ]

 

Reference is made to the Indenture (as amended, supplemented or otherwise
modified from time to time, the “Indenture”) dated as of [        ], among
Freescale Semiconductor, Inc., as issuer (“Freescale”), SigmaTel, LLC
(“SigmaTel”), Freescale Semiconductor Holdings V, Inc. (“Holdings”), Freescale
Semiconductor Holdings IV, Ltd., (“Foreign Holdings”), Freescale Semiconductor
Holdings III, Ltd. (“Parent” and, together with Freescale, SigmaTel, Holdings
and Foreign Holdings, the “Grantors”), Freescale Semiconductor Holdings II, Ltd.
and Freescale Semiconductor, Ltd., as guarantors, and The Bank of New York
Mellon, as trustee.  Capitalized terms used but not defined herein have the
meanings set forth in either the Indenture or the Security Agreement referred to
therein, as applicable.

 

The undersigned Responsible Officers of each of the Grantors hereby certify to
the Notes Collateral Agent and each other Secured Party as follows:

 

1.  Names.  (a)  The exact legal name of each Grantor, as such name appears in
its respective certificate of incorporation or certificate of formation, as
applicable, is as follows:

 

Exact Legal Name of Each Grantor

 

 

 

 

 

 

 

 

(b)  Set forth below is each other legal name each Grantor has had in the past
five years, together with the date of the relevant change:

 

Grantor

 

Other Legal Name in Past 5
Years

 

Date of Name
Change

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(c)  Except as set forth in Schedule 1 hereto, no Grantor has changed its
identity or corporate structure in any way within the past five years.  Changes
in identity or corporate structure would include mergers, consolidations and
acquisitions, as well as any change in the form, nature or jurisdiction of
organization.  If any such change has occurred, include in

 

--------------------------------------------------------------------------------


 

Schedule 1 the information required by Sections 1 and 2 of this certificate as
to each acquiree or constituent party to a merger or consolidation.

 

(d)  Set forth below is the Organizational Identification Number, if any, issued
by the jurisdiction of formation of each Grantor that is a registered
organization:

 

Grantor

 

Organizational Identification Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.  Current Locations.  (a)  The chief executive office of each Grantor is
located at the address set forth opposite its name below:

 

Grantor

 

Mailing Address

 

County

 

State

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b)  The jurisdiction of formation of each Grantor that is a registered
organization is set forth opposite its name below:

 

Grantor

 

Jurisdiction

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

(c)  Set forth below is a list of all domestic real property owned by each
Grantor, the name of the Grantor that owns said property and the book value
apportioned to each site:

 

Address

 

Entity

 

Net Book Value
of Real Estate at
04/26/13

 

Net Book Value of
Equipment at
04/26/13

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(d) Set forth below opposite the name of each Grantor are the names and
locations of all Persons other than such Grantor that have possession of any of
the Collateral of such Grantor:

 

3.  Unusual Transactions.  All Accounts have been originated by the Grantors and
all Inventory has been acquired by the Grantors in the ordinary course of
business.

 

4.  File Search Reports.  File search reports have been obtained from each
Uniform Commercial Code filing office identified with respect to such Grantor in
Section 2 hereof, and such search reports reflect no liens against any of the
Collateral other than those permitted under the Indenture.

 

5.  UCC Filings.  Financing statements in substantially the form of Schedule 5
hereto have been prepared for filing in the proper Uniform Commercial Code
filing office in the jurisdiction in which each Grantor is located.

 

6.  Schedule of Filings.  Attached hereto as Schedule 6 is a schedule setting
forth, with respect to the filings described in Section 5 above, each filing and
the filing office in which such filing is to be made.

 

7.  Stock Ownership and other Equity Interests.  Attached hereto as Schedule 7
is a true and correct list of all the issued and outstanding stock, partnership
interests, limited liability company membership interests or other Equity
Interests held by, directly or indirectly, any Grantor and the record and
beneficial owners of such stock, partnership interests, membership interests or
other

 

3

--------------------------------------------------------------------------------


 

Equity Interests.  Also set forth on Schedule 7 is each equity investment held
by, directly or indirectly, any Grantor that represents 50% or less of the
Equity Interests of the entity in which such investment was made.

 

8.  Debt Instruments.  Attached hereto as Schedule 8 is a true and correct list
of all promissory notes and other evidence of indebtedness held by any Grantor
that are required to be pledged under the Security Agreement, including all
intercompany notes held by any Grantor.

 

9.  Assignment of Claims Act.  Attached hereto as Schedule 9 is a true and
correct list of all written contracts between the Borrower or any Material
Domestic Subsidiary and the United States government or any department or agency
thereof that have a remaining value of at least $5,000,000, setting forth the
contract number, name and address of contracting officer (or other party to whom
a notice of assignment under the Assignment of Claims Act should be sent),
contract start date and end date, agency with which the contract was entered
into, and a description of the contract type.

 

10.  Advances.  Attached hereto as Schedule 10 is (a) a true and correct list of
all advances made by any Grantor to any Subsidiary of Parent who is not a
Grantor (other than those identified on Schedule 8), which advances will be on
and after the date hereof evidenced by one or more intercompany notes pledged to
the Notes Collateral Agent under the Security Agreement and (b) a true and
correct list of all unpaid intercompany transfers of goods sold and delivered by
any Grantor to any Subsidiary of Parent who is not a Grantor.

 

11.  Mortgage Filings.  Attached hereto as Schedule 11 is a schedule setting
forth, with respect to each Material Real Property, (a) the exact name of the
person that owns such property as such name appears in its certificate of
incorporation or other organizational document, (b) if different from the name
identified pursuant to clause (a), the exact name of the current record owner of
such property reflected in the records of the filing office for such property
identified pursuant to the following clause and (c) the filing office in which a
mortgage with respect to such Material Real Property must be filed or recorded
in order for the Notes Collateral Agent to obtain a perfected security interest
therein.

 

12.  Intellectual Property.  Attached hereto as Schedule 12A in proper form for
filing with the United States Patent and Trademark Office is a schedule setting
forth all of each Grantor’s Patents and Trademarks, including the name of the
registered owner and the registration number of each Patent and Trademark owned
by any Grantor.  Attached hereto as Schedule 12B in proper form for filing with
the United States Copyright Office is a schedule setting forth all of each
Grantor’s Copyrights, including the name of the registered owner and the
registration number of each Copyright owned by any Grantor.

 

13.  Commercial Tort Claims.  Attached hereto as Schedule 13 is a true and
correct list of commercial tort claims in excess of $5,000,000 held by any
Grantor, including a brief description thereof.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have duly executed this certificate on the
date first written above.

 

 

 

FREESCALE SEMICONDUCTOR, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

FREESCALE SEMICONDUCTOR HOLDINGS V, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

FREESCALE SEMICONDUCTOR HOLDINGS IV, LTD.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

FREESCALE SEMICONDUCTOR HOLDINGS III, LTD.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

SIGMATEL, LLC

 

 

 

 

 

By:

Freescale Semiconductor, Inc.,

 

 

as Sole Member

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------